PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/811,398
Filing Date: 6 Mar 2020
Appellant(s): Covidien LP



__________________
Christopher G. Trainor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 February 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.   Appellant argues on pages 5-6 of the brief that Harris et al. disclose rows of staple cavities 270 that are misaligned with each other as depicted in figures 2 and 3 of Harris et al. 
However, the configuration of staple cavities of figure 42 (reproduced below) of Harris et al. is applied in the final rejection, not the configuration of staple cavities of figures 2 and 3 of Harris et al. As set forth in the final rejection, Harris et al. disclose an inner, middle, and outer row of staple pockets on each side of the central knife slot, in which each of the staple pockets in the middle row defines an acute angle with the longitudinal axis of the cartridge body and the orientation of each of the staple pockets alternates in direction along the length of the row of staple pockets.  See figure 42 (showing the three rows on one side of the knife slot), and paragraph [0354].

    PNG
    media_image2.png
    365
    599
    media_image2.png
    Greyscale

B.   Appellant argues on pages 9-10 of the brief that the Office’s determination of obviousness is not supported by the cited references, that none of the references cited by the Office to reject independent claims 1, 8, and 15 teaches the configuration of the staple pockets recited in independent claims 1, 8, and 15, and that “the Office proposes to indiscriminately reorganize linear rows and angled rows from the four cited documents (from an infinite number of possibilities) in the manner taught in this application”, without evidence that the staple pocket configuration would achieve the desired result, thus basing the conclusion of obviousness on improper hindsight reasoning.       
All of these arguments are unpersuasive because taking into consideration the teachings and suggestions of the prior art as a whole, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Harris et al. staple cartridge to include inner and outer rows of staple pockets defining an axis that is longitudinally aligned with each of the other staple pockets in the row, as taught by the prior art of Wang et al., Rusin, and Hassan.    
Disclosure and Teachings of Prior Art
Harris et al. disclose three rows of staple pockets on each side of the knife slot (figure 42 below, and paragraph [0354]).  In each row, each of staple pockets define an acute angle with the longitudinal axis of the cartridge body and the orientation of each of the staple pockets alternates in direction along the length of the row of staple pockets.  Harris et al. disclose that the staple pockets may be configured such that “various staples 3112, 3113 can be arranged along axes that are non-parallel to axes Aa and Ab.  For example, the staple array 3111 may include staples that are oriented parallel to the longitudinal axis of the staple cartridge and/or to the firing path of the driving wedges” ([0355], emphasis added).  

    PNG
    media_image2.png
    365
    599
    media_image2.png
    Greyscale

Wang et al. disclose three rows of staple pockets on each side of a central knife slot, (figure 8 below, [0023]), in which each of the staple pockets in the inner and outer rows define an axis that is longitudinally aligned with the axis of each of the other staple pockets in the row.  Wang et al. disclose that the staples may be positioned at any suitable orientation (paragraph [0025], emphasis added).  Wang et al. also disclose that the positioning of the staple pockets and staples including those near the cut line, may reduce or prevent bleeding and/or leaking of bodily fluids ([0026]).  

    PNG
    media_image3.png
    263
    429
    media_image3.png
    Greyscale

Rusin discloses three rows of seal plate segments on each side of a central knife slot (figures 6A, 6B, 6C below), forming a pattern of stapled sections of the tissue.  Rusin discloses multiple patterns of stapled sections, including a pattern comprising both a row in which the axis of each stapled section is parallel to the longitudinal axis and a row in which the stapled sections define an acute angle with the longitudinal axis and alternate in direction (figure 6C below).  Rusin discloses that the different possible arrangements of figures 6A-6C allow for different seal strengths ([0072]).

    PNG
    media_image4.png
    751
    490
    media_image4.png
    Greyscale
   
Hassan discloses multiple patterns of staple rows (figures 7D, 7E, 7F, 7G, 7H below), that the staple cartridges may comprise different staple patterns, that the staple patterns may comprise any number of rows, and that the staple rows may be perpendicular, parallel, and/or at an angle independent of other rows relative to the cutting blade ([0049], emphasis added).  Hassan discloses choosing a staple pattern to provide a desired pattern that would mitigate leakage ([0049]), and that choosing a desired pattern may be based on reducing trauma, the particular surgery to be performed, the thickness of tissue, and the type of tissue, etc. ([0051]).     

    PNG
    media_image5.png
    871
    609
    media_image5.png
    Greyscale

What the references would teach a skilled artisan
Harris et al. teaches staple pockets arranged along axes that are oriented at an acute angle to the longitudinal axis of the staple cartridge, and that the staple pockets may be arranged to be oriented parallel to the longitudinal axes of the staple cartridge ([0355]). 
Wang et al. teaches staple pockets that are arranged along axes parallel to the longitudinal axis of the staple cartridge, and that the staple pockets may be positioned at any suitable orientation ([0025]), and that the positioning of the staple pockets including those near the cut line, may reduce or prevent bleeding and/or leaking of bodily fluids ([0026]).  
Rusin teaches the different possible arrangements of staple pockets allow for different seal strengths ([0072]).
Hassan teaches choosing a staple pattern to provide a desired pattern that would mitigate leakage ([0049]), and that choosing a desired pattern may be based on reducing trauma, the particular surgery to be performed, the thickness of tissue, and the type of tissue, etc. ([0051]).     
Obviousness of the claimed subject matter
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Harris et al. staple cartridge to include inner and outer rows of staple pockets defining an axis that is longitudinally aligned with each of the other staple pockets in the row, as taught by Wang et al., for the reasons set forth in the rejection.   
Both Harris et al. and Wang et al. teach three-row staple pockets which have different pocket configurations.  The combination of the two teachings from Harris et al. and Wang et al. would have led a skilled artisan to incorporate the longitudinally aligned inner and outer rows from Wang et al. into Harris et al.’s staple cartridge.  
The skilled artisan would have found additional motivation and teachings to make the modification to Harris et al. based on the Rusin and Hassan references.  Rusin and Hassan inform the skilled artisan that multiple variations on the configurations are known and have an advantage as needed.  This is the nexus between the Harris et al. and Wang et al. references that leads a skilled artisan to make the modification, since Rusin and Hassan teach modifying staple row configurations to produce a desired result from a particular configuration.      
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Harris et al. staple cartridge to include each of the staple pockets in the inner and outer rows of staple pockets defining an axis that is longitudinally aligned with each of the other staple pockets in the row, in order to provide a staple pattern that will achieve a desired result under the circumstances, since as taught by the prior art of Wang et al. staples may be positioned in a parallel orientation and positioning staples near the cut line may reduce or prevent bleeding and/or leaking of bodily fluids, and as taught by the prior art of Rusin and Hassan, staple row configurations may be modified to produce a desired result from a particular configuration.       
Accordingly, Appellants’ argument that “the Office proposes to indiscriminately reorganize linear rows and angled rows from the four cited documents (from an infinite number of possibilities) in the manner taught in this application” should be deemed unpersuasive because the Office is not merely picking and choosing configurations from the prior art; rather the Office has reached the conclusion that the claimed subject matter is obvious based solely on the teachings of the applied prior art.  
Therefore, the rejection should be sustained.



Dependent Claims
Appellant argues on pages 10-11 of the brief that, with respect to the rejection of dependent claims 3, 10, and 17 under 35 U.S.C. 103 over Harris et al. in view of Wang et al., Rusin, and Hassan, and further in view of Yee, Yee does not cure the deficiencies of the Harris et al. and Wang et al. references.  
However, as pointed out above, the features set forth in independent claims 1, 8, and 15 are taught by the Harris et al. stapler as modified by the teachings of Wang et al., Rusin, and Hassan, such that there is no deficiency in the Harris et al., Wang et al., Rusin, and Hassan references.  Accordingly, the rejection of claims 3, 10, and 17 under 35 U.S.C. 103 over Harris et al. in view of Wang et al., Rusin, and Hassan, and further in view of Yee is deemed proper.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.